Citation Nr: 0907040	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  99-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than November 
21, 1996, for the assignment of a 70 percent disability 
rating for post traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than November 
21, 1996, for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.

The appeal was last before the Board in February 2006, when 
the Board remanded the claims at issue for compliance with 
then-recently issued precedent relative to VA's duty to 
notify claimants of what information would substantiate 
claims for benefits. 

The issue of entitlement to an increased rating for 
bronchitis, currently evaluated as 30 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Through his representative, on August 19, 1993, the 
Veteran submitted a statement indicating that he desired an 
increased rating for service-connected PTSD.

2. With resolution of the benefit of the doubt in the 
Veteran's favor, on August 19, 1993, but not earlier, the 
symptoms of the Veteran's PTSD approximated findings that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, it is factually ascertainable that the 
Veteran's service-connected disabilities caused him to become 
totally unable to obtain and maintain gainful employment 
August 19, 1993, but no earlier.


CONCLUSIONS OF LAW

1. The criteria for an effective date of August 19, 1993, and 
not earlier, for the assignment of a 70 percent rating for 
service-connected PTSD, have been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Code 9411 
(1994).

2. With application of the benefit of the doubt in the 
Veteran's favor, the requirements for an effective date of 
August 19, 1993, and not earlier, for a total disability 
rating based on individual unemployability have been met. 38 
U.S.C.A. 
    § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2), 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


Entitlement to an effective date earlier than November 21, 
1996, for the assignment of a 70 percent disability rating 
for post traumatic stress disorder (PTSD).

The Veteran contends that his entitlement to a 70 percent 
disability evaluation for his PTSD should be effective 
earlier than November 21, 1996. Resolving all doubt in favor 
of the Veteran, the Board will in part grant the claim and 
assign an effective date of August 19, 1993 for the rating.

The Veteran contends that informal claims for an increased 
rating for PTSD dated April 6, 1989, July 20, 1989, December 
12, 1991 and March 9, 1992, were not addressed by the RO (See 
Appellant's Brief dated October 2, 2003). 

The record indicates that service connection for PTSD was 
granted by rating decision dated in July 1987, and a 10 
percent disability evaluation was assigned, effective 
February 25, 1987 as representative of the date of the 
reopened claim. In January 1988, the Veteran sought an 
increased disability rating, which was denied by rating 
decision dated in August 1988. 

Although the Veteran filed a notice of disagreement with 
rating decision, he submitted a substantive appeal in August 
1988, prior to the issuance of a Statement of the Case, which 
could not by law be accepted as completing the appeal. See 38 
U.S.C.A. § 7105(a)(A request for appellate review by the 
Board of a decision by the RO is initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished); 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b) (A Substantive Appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later).

Supplemental Statements of the Case were issued in November 
1988 and December 1988, respectively. The Board notes that 
the former was issued contemporaneously with the Veteran's 
challenge to the then-assigned effective date of the grant of 
service connection for PTSD.  In due course of appellate 
proceedings, the Board granted a 30 percent rating for PTSD 
in June 1990, effective February 1987.

Thus, during the April 1989 and July 1989 time period, the 
matter of an increased rating for PTSD was in appellate 
status, originating from the July 1987 rating decision. No 
appeal was taken from the June 1990 Board decision and 
therefore, it is final. 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100. 

Further, the record indicates that in September 1991, the 
Veteran sought an increased rating, as such was indicated in 
a VA medical treatment note. See 38 C.F.R. § 3.155 (Providing 
that any communication or action indicating intent to apply 
for one or more VA benefits may be considered an informal 
claim).  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). Although the claim was denied by rating decision dated 
in October 1991 and the Veteran was so advised by letter 
dated in November 1991, the Veteran filed a timely notice of 
disagreement and the RO granted a 50 percent rating for PTSD 
by rating decision dated in May 1992, effective September 
1991. The Veteran did not appeal this decision and therefore, 
it is final.

In a letter dated August 19, 1993, the Veteran's 
representative submitted an informal claim for an increased 
rating for PTSD. No action was taken by the RO on the claim. 
In March 1996, upon inquiry by the Veteran, the RO advised 
the Veteran that no claims for compensation benefits were 
pending. Subsequently, in May 1997, the Veteran requested an 
increased evaluation and submitted medical evidence dated 
from December 14, 1995 to December 22, 1995.  In a November 
1997 rating decision of which the Veteran was advised by 
letter dated in December 1997, the RO continued the 50 
percent disability evaluation. In a subsequent December 1998 
rating decision, the RO increased the Veteran's evaluation to 
70 percent disabling, effective May 14, 1997, the day the 
Veteran filed his claim for an increased rating. A 
substantive appeal was filed.

In a February 2003 Board decision, the Board granted an 
earlier effective date of November 21, 1996 for the Veteran's 
70 percent disability evaluation. However, this decision was 
vacated by the Court in March 2004, for insufficient reasons 
and bases. In October 2004, the Board remanded the matter for 
further evidentiary development. 

As the claim remanded in October 2004 is presently under 
review, the Board finds that the Veteran's August 19, 1993 
letter did constitute a claim for an increased rating for 
PTSD and has since been pending review.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The Board notes that the Veteran's service-connected PTSD is 
currently rated under Diagnostic Code 9411 which states a 70 
percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

During the pendency of this appeal, VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders which became effective October 
8, 1996. See 61 Fed.Reg. 52695-52702 (1996) (codified at 38 
C.F.R. § 4.130). Under the old criteria, a 70 percent 
evaluation required the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In a December 1993 VA treatment note, the examiner described 
the Veteran as hyperactive and upset. He was oriented times 
three and alert. The examiner stated the Veteran's thinking 
was paranoid, however, there were no homicidal or suicidal 
thoughts and no gross psychotic symptoms.

A March 1994 VA discharge summary indicated the Veteran was 
involved in an argument and began experiencing flashbacks. 
During this altercation, the police were called, and the 
Veteran was discovered hiding in shrubbery. During a mental 
status examination, the Veteran's mood was described good, 
speech was mildly pressured, but relevant and coherent. The 
Veteran denied any auditory or visual hallucinations or 
delusions. There was no evidence of a thought disorder and 
the Veteran was alert and oriented times three. Memory and 
concentration were intact, with fairly good insight and 
judgment. The Veteran denied suicidal or homicidal ideation, 
intent or plans. The Veteran was subsequently discharged with 
no evidence of major depression, mania, or psychosis. 

As there was evidence of symptoms of PTSD that warranted a 70 
percent evaluation, the Board finds that the effective date 
of the assignment of disability rating for PTSD should be 
August 19, 1993. The Veteran's thought processes were 
severely impaired, with paranoid thinking and subsequent 
flashbacks that required police intervention. He experienced 
deficiencies in most areas, such as impaired thinking and 
impulse control, as well as difficulty adapting to stressful 
circumstances. This was an increase in symptomatology from 
previous psychiatric treatment records.

As such, and resolving all doubt in favor of the Veteran, the 
Board finds that an effective date of August 19, 1993, the 
date the veteran's representative submitted an informal claim 
for an increased rating, is warranted for assignment of 70 
percent disability rating for the veteran's PTSD. See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to an effective date earlier than November 21, 
1996, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).

The RO granted the Veteran's claim for a total disability 
evaluation based upon individual unemployability in a 
December 1998 rating decision. The RO assigned an effective 
date of November 21, 1996. In this decision, the Board grants 
an effective date for the TDIU benefit of August 19, 1993.

The Veteran seeks an earlier effective date for the grant of 
TDIU. Specifically, the Veteran contends the effective date 
for his TDIU should be as early as April 1989, when the RO 
received a statement from the veteran stating he was 
unemployable. Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence supports an assignment of an 
effective date of August 19, 1993 and not earlier.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2). If the evidence demonstrates that the increase in 
disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a). When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form. 38 U.S.C.A. § 5102(a); 38 
C.F.R. § 3.150(a). Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim. Such an informal claim must identify the 
benefits sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 
3.155(a).

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by the VA will be accepted as informal claim 
for increased benefits for an informal claim to reopen. 
Furthermore, these provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission. 38 C.F.R. § 3.157(b)(1).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more. See 38 C.F.R. §§ 4.16, 4.17.

Regarding the Veteran's assertion of April 1989 as an 
effective date, he contends that a total rating claim was 
raised when the RO received a letter from him stating that he 
was unemployable. The Veteran's contention is without merit. 

First, although subsequent precedent held that once a veteran 
submitted evidence of a medical disability and submits a 
claim for an increased disability rating with evidence of 
unemployability, VA was to consider a claim for a total 
rating based on individual unemployability, this was not the 
law in April 1989. See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001). Further, service connection was then 
in effect for PTSD evaluated as 30 percent disabling, 
effective February 25, 1987, and for bronchitis, a right 
clavicle refracture, and residuals of multiple rib fractures, 
each rated as noncompensably disabling, effective April 2, 
1971. The Veteran's combined disability rating clearly did 
not meet the disability criteria for total ratings as in 
38 C.F.R. §§ 4.16, 4.17.

The record further reflects the Veteran was in receipt of 
service connection and received increased evaluations for 
PTSD rated as 50 percent disabling effective September 10, 
1991; bronchitis at 10 percent disabling, effective March 10, 
1993; a right clavicle refracture and residuals of multiple 
rib fractures remaining noncompensably disabling, effective 
April 2, 1971. Again, the veteran did not meet the disability 
criteria of 38 C.F.R. §§ 4.16, 4.17 as of March 1993, the 
date of the latest rating increase for bronchitis.

The Board finds, however, that the Veteran met the criteria 
of 38 C.F.R. §§ 4.16, 4.17 as of August 19, 1993, the date 
the veteran's PTSD was increased to 70 percent disabling.

Granting such benefit of the doubt, the Board finds it 
factually ascertainable that the Veteran was unemployable due 
to service-connected disorders as of August 19, 1993, and the 
benefit will be granted on this basis. 38 U.S.C.A. § 
5110(b)(2).


ORDER

Entitlement to an effective date of August 19, 1993 for the 
award of a 70 percent disability rating for PTSD is granted. 
To this extent and to this extent only, the appeal is 
granted.

An effective date of August 19, 1993 for TDIU is granted. To 
this extent and to this extent only, the appeal is allowed.


REMAND

The Board presently remands the claim pertaining to an 
increased rating for bronchitis. Specifically, the remand is 
necessary due to further compliance with precedential 
opinions by the Court and the Federal Circuit, pertaining to 
VA's duty to notify claimants of what information would 
substantiate applications for benefits. 

As noted in the Board's February 2006 remand, the claim for 
an increased rating fro bronchitis has been pending since 
receipt in March 1993. The RO denied the claim in April 1993 
and the veteran submitted a notice of disagreement in 
September 19993. The RO issued a Statement of the Case in 
October 1993 and a Supplemental Statement of the Case in 
November 1993. The veteran submitted a Substantive Appeal in 
November 1993. Although the RO granted an increase to 10% in 
December 1993, the decision in AB v. Brown, 6 Vet. App. 35 
(1993) had by then held that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB, 6 Vet. App. at 38. The Veteran has not 
withdrawn his appeal as to the issue of a disability rating 
greater than assigned, and the issue therefore remains in 
appellate status for review.       

In February 2006, the Board directed the Veteran to be 
afforded a VA respiratory examination to ascertain the 
severity of the service-connected bronchitis, as well as 
readjudication of the claim under the criteria applicable to 
the evaluation of such disorders effective prior to and after 
October 7, 1996. See 61 Fed. Reg. 46,720 (Sep. 5, 1996).

Under the Veterans Claims Assistance Act (VCAA), the law in 
part requires that VA apprise the claimant of what evidence 
would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence. The 
law further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain. The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

With regard to VA's obligation to notify claimants of what 
types of evidence would substantiate claims, it has been held 
that in increased-compensation claims, section § 5103(a) 
requires, at a minimum, that VA notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life. 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran. 

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Careful examination of the claims folder indicates that the 
Veteran has not received such notice as mandated by this 
recently-issued case law, nor can such compliance to the 
exclusion of any prejudice to the Veteran be substantiated by 
other documents of record. Vazquez-Flores, supra., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)((VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision (i.e., that of the RO) on a claim for 
VA benefits)); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, 
or other medical treatment for 
bronchitis that is not evidenced by 
the current record, including for a 
period of one year prior to the date 
of his claim of March 1993.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and 
associate them with the claims folder.  

2.	The RO/AMC must notify the Veteran of 
the information and evidence needed to 
substantiate his claim, under the 
rating criteria applicable both prior 
to and after October 1996 and of what 
part of such evidence he should obtain 
and what part VA will attempt to 
obtain on his behalf. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

The RO/AMC should ensure that the 
Veteran is advised of the specific 
rating criteria to be applied to the 
evaluation of his disorder, in 
accordance with the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (Holding that VA must notify 
the claimant that, to substantiate a 
claim, the claimant must provide, or 
ask the Secretary to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on the claimant's 
employment and daily life; and that if 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant 
demonstrating a noticeable worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), 
VA must provide at least general 
notice of that requirement to the 
claimant.  As the Veteran is rated 
under the generalized code for rating 
bronchitis, there are objective 
clinical findings necessary for the 
next higher rating.  The RO must 
inform the Veteran of the criteria 
that would be necessary to warrant an 
increased rating.

3.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including 
any other appropriate medical 
examinations and testing, and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  

4.	Thereafter, the RO/AMC should consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
increased rating for bronchitis. The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories. If the benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal. An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


